DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 04/25/2022.
        Claim 5 has been amended.
       Claims 1-4 and 6-10 have been remained.
         Claims 1-10 are currently pending in the application.
                          Examiner’s Statement of Reasons for Allowance
2.     Claims 1-10 are allowed.
3.     The following is an examiner’s statement of reasons or allowance
        None of the prior art teaches a display panel, comprising a second planarization layer patterned and disposed on the first planarization layer, wherein the second planarization layer comprises a light shielding structure and a first groove formed by the light shielding structure; an anode layer disposed on the second planarization layer, wherein the anode layer completely covers the first groove and is extended to cover a portion of the second planarization layer; a light emitting functional layer disposed on the anode layer in the first groove; and a cathode layer disposed on the light emitting functional layer in the first groove, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-7 and 10 are directly or indirectly depend on the independent claim 1.

        None of the prior art teaches a manufacturing method of a display panel, comprising forming a second planarization layer on the first planarization layer and patterning the second planarization layer, wherein the patterned second planarization layer has a light shielding structure and a first groove is formed by the light shielding structure; forming an anode layer on the second planarization layer, wherein the anode layer completely covers the first groove and is extended to cover a portion of the second planarization layer; forming a light emitting functional layer on the anode layer in the first groove; and forming a cathode layer on the light emitting functional layer in the first groove, in combinations with the other steps as cited in the independent claim 8.
        Claim 9 is directly depend on the independent claim 8.

                                                         Conclusion
4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892